ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND
COURT OF APPEALS
Petitioner

OF MARYLAND

v.
MISC. DOCKET AG, NO. 46

ESTHUS CHRISTOPHER AMOS SEPTEMBER TERM, 2014

**********

Respondent
*************************
m

The Court having considered the Petition for Disciplinary or Remedial Action and
the responses of Bar Counsel and Respondent to the Show Cause Order issued September
29, 2014 ﬁled in the above entitled case, it is thisﬂ day of December, 2014

ORDERED, by the Court of Appeals of Maryland, a majority of the Court
concurring, that Respondent, Esthus Christopher Amos, be, and he is hereby, indeﬁnitely
suspended from the practice of law in the State of Maryland pursuant to Rule 16—778(c);
and it is further

ORDERED, that the Clerk of this Court shall remove the name of Esthus
Christopher Amos from the register of attorneys in this Court and certify that fact to the
Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in
this State in accordance with Maryland Rule 16-760(e).

/s/ Mary Ellen Barbera
Chief Judge